Citation Nr: 0013268	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1957. 

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the claim of entitlement to service connection 
for residuals of a head injury.  In December 1996, a notice 
of disagreement was submitted and a statement of the case was 
issued.  The veteran filed his substantive appeal and request 
for a hearing in January 1997.  In March 1997, the veteran 
appeared and testified before a hearing officer at the RO.  
In January 2000, the veteran appeared and testified at the RO 
before the undersigned.  


FINDING OF FACT

There is no competent (medical) evidence of record which 
establishes a nexus between current complaints of headaches 
and dizziness and a head injury incurred during service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a head injury.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110,1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
residuals of a head injury.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes treatment and VA 
examination reports.  It is noted that the veteran's service 
medical records are not available and that his records may 
have been destroyed in a fire that occurred at the National 
Personnel Records Center (NPRC) in 1973. 

VA examination reports of July and September 1995 reflect a 
diagnosis of chronic headaches.  A history of chronic 
headaches since 1957 is noted in a February 1997 VA treatment 
record, and the history of headaches is also noted in a March 
1997 report from the Morrisania Family Care Center.  
Furthermore, during his hearings, the veteran indicated that 
he has received treatment for his headaches.  Therefore, the 
first requirement for a well-grounded claim has been met 
since there is evidence of a current disability.   

The Board also finds that the evidence is sufficient with 
regard to the second requirement for a well-grounded claim.  
At both hearings, the veteran testified that he sustained an 
injury to the back of his head and that he finally sought 
treatment for his headaches in 1956 while stationed in 
Germany.  Even though the veteran's service medical records 
are not available, his testimony and statements of an injury 
to his head during service are sufficient (for the purpose of 
determining well-groundedness) to show that the incident 
occurred.  Normally, where the issue is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, including the veteran's solitary 
testimony may constitute sufficient evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  However, the third requirement 
for a well-grounded claim has not been met in the instant 
case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, the record is void of 
medical opinions which link the head injury reportedly 
incurred during service to the current complaints of 
headaches.  

As noted above, there are treatment records which document 
the report of a history of headaches.  However, they do not 
include medical opinions which specifically link the 
headaches to an injury.  VA examinations were conducted in 
1995, and the examiners did not find that the veteran's 
headaches were related to service.  For instance, on a 
neurological disorders examination in July 1995, the examiner 
reported that the veteran suffers from headaches and 
dizziness, and that his neurologic examination was normal.  
It was also concluded that the relationship of headaches to 
trauma was unknown.  Additionally, at the time of the general 
medical examination in September 1995, the examiner 
determined that the veteran was suffering from chronic 
headache, dizziness and intermittent, fever of unknown 
etiology.  The examiner concluded that there was no relation 
with traumatic headache.  

During his hearings, the veteran testified that a physician 
at the Morrisania Family Care Center informed him that x-rays 
revealed damage to the back of his head.  However, the report 
provided by that facility does not reflect a report of that 
condition, or an opinion that any condition that they treated 
is related to the head injury he sustained during service.  
Therefore, the veteran's assertions constitute the only 
remaining evidence to establish a nexus between current 
complaints and a head injury during service.  In this regard, 
the Board points out that the assertions of a lay party on 
matters of medical causation of a disease or disability are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the veteran's 
assertions do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the December 1996 statement of the case which lists 
the three Caluza requirements for a well-grounded claim.  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence connecting his headaches and other related 
complaints to a head injury incurred during service.  


ORDER

The claim of entitlement to service connection for residuals 
of a head injury is not well grounded, and the appeal is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

